I am sorry that I am not able to agree with the majority opinion. It is said by the majority that the appellant was authorized to bring the suit in question on the several bonds because these bonds are payable to bearer. With that fact as a premise, the majority then conclude that under the cases cited by them, the presumption arises that such bearer is the owner and holder of the bonds. Assuming that the cases cited are authority for the proposition that such presumption may arise under facts supporting it, yet in this case such presumption, if it originally existed, later was entirely overcome by the facts in the record, and therefore the cases cited and relied upon are not applicable.
Here the authority imposed upon the appellant by the various bondholders to bring suit is evidenced by separate written instruments. These written instruments entirely overcome the presumption relied upon by the majority that the appellant is a holder or owner of the bonds. The written instruments conferring the authority upon the appellant to bring suit do not amount to an indorsement or an assignment of the respective bonds. Hence, with those written instruments in evidence, it is manifest that the appellant had no other interest in the bonds than that given it by the various instruments. These instruments did not confer any property in the bonds on the appellant. All that was accomplished by the instruments was an authority to bring suit on the respective bonds. Such authority, however, did not extend so far as to authorize the appellant to bring suit in its own name. Under the written instrument relied upon, there was no more authority granted to the appellant to bring suit in its name than there would be granted to an attorney by an ordinary letter to bring suit in his name, rather than that of his client, on a note inclosed with said letter.
Consequently, whatever presumption may have existed in appellant's favor, under the cases named by the majority, was entirely overcome as the facts of the case developed and the instruments relied upon were offered in evidence. Those instruments did not authorize the appellant, as before indicated, to bring suit on each bond in its own name, but rather the only authorization contained in the instruments was that the appellant might bring suit in the names of the holders of the individual bonds, at the latter's expense. Moreover, there is nothing in the instruments relied upon for authority to enable the appellant to bring one suit on the various bonds held by separate persons. Whatever authorization there was in the *Page 1080 
instruments relied upon contemplated a separate suit for each of the holders of the various bonds. Each bondholder in a separate instrument conferred authority upon the appellant to bring suit for him upon the bond or bonds which he owned. So, the instruments, when considered separately or collectively, create no situation authorizing a joint suit, as distinguished from several suits. Under the circumstances, the parties are left in respect to bringing a joint suit where the law places them without the instruments relied upon.
Therefore, I respectfully dissent from the discussion and conclusion reached by the majority.
Mr. Justice STEVENS and Mr. Justice MITCHELL join in the dissent.